PER CURIAM.
Following a trial and a judgment for the defendants, the plaintiff appealed. The only issue raised is whether the court erred in denying the plaintiffs motion for default judgment. Because the plaintiff’s “motion for trial” averred that “all issues are joined,” we find no abuse of discretion on the part of the trial court in denying plaintiff’s motion for default judgment on the ground that the defendants failed to file an answer. Oliver v. Sawyer, 359 So.2d 368 (Ala.1978); Rule 55, A.R.Civ.P.
AFFIRMED.
TORBERT, C.J., and JONES, SHORES, ADAMS and STEAGALL, JJ., concur.